 Case 1:18-cv-05639-EK-VMS Document 55-2 Filed 03/11/21 Page 1 of 5 PageID #: 235


                              Michael Faillace & Associates, P.C.
                                           60 East 42nd Street
                                               Suite 4510
                                          New York, NY 10165

                          Ph:(212) 317-1200              Fax:(212) 317-1620


Jose de Jesus Roque Lopez                                                                  March 9, 2021




                                                                              File #:        ProntoPizza
Attention:                                                                    Inv #:             Sample

RE:         Roque Lopez et al v. Pronto Pizza 02 LLC et al; 18-cv-05639


DATE              DESCRIPTION                                        HOURS    AMOUNT          LAWYER

Oct-08-18         interviewed new client and got the facts for the     1.90      855.00             MF
                  case

Oct-12-18         summarized language of complaint and                 0.30      135.00             MF
                  classified it for future use

Oct-28-19         Reviewed amended complaint and damage                0.30       82.50              FD
                  calculations and memo from PH

                  Called and left message with defense                 0.10         0.00             FD

                  Call with defense counsel                            0.10       27.50              FD

Oct-29-19         Calls with clients                                   0.10       27.50              FD

                  Emailed paralegal FG re: calendaring initial         0.10       27.50              FD
                  scheduling order dates

                  Drafted discovery requests                           0.30         0.00             FD

                  Drafted discovery requests                           0.40         0.00             FD

                  Drafted discovery requests and reviewed              1.20      330.00              FD
                  answer

Nov-18-19         phone call with client to schedule meeting           0.10       10.00              PL
Invoice #:   Sample              Page 2                                March 9, 2021
      Case 1:18-cv-05639-EK-VMS Document 55-2 Filed 03/11/21 Page 2 of 5 PageID #: 236



                 phone call with client                           0.10    10.00     PL

   Nov-20-19     Reviewed Defendants' discovery requests          0.20    55.00     FD

                 Reviewed discovery requests and went over        2.00   550.00     FD
                 them with clients

   Dec-04-19     Reviewed complaint re: locations of corporate    0.10    27.50     FD
                 defendants

   Dec-06-19                                                      1.00   275.00     FD

                 Drafted interrogatory responses                  0.30    82.50     FD

   Feb-28-20     Review file and docket.                          0.50   175.00     CE

   Mar-01-20     Review file, docket.                             0.40   140.00     CE

                 Review transfer notes re history of settlement   0.30   105.00     CE
                 negotiations.

   Jul-06-20     Review ECF notification.                         0.10    35.00     CE

   Jul-07-20     calendared mediation order                       0.10    10.00     PL

   Jul-14-20     Discussed with lead attorney reasons why she     0.10    45.00     MF
                 extended mediation

                 Consult with MF regarding strategy.              0.10    35.00     CE

   Jul-15-20     Rview docket.                                    0.10    35.00     CE

   Oct-05-20     Review ECF notification.                         0.10    35.00     CE

   Oct-06-20     Phone call with opposing counsel.                0.20    70.00     CE

   Oct-08-20     Review email from opposing counsel.              0.10    35.00     CE

                 Review letter from opposing counsel.             0.20    70.00     CE

                 MAke edits to extension letter.                  0.30   105.00     CE

                 Review defendants' edits to extension letter.    0.20    70.00     CE

                 MAke edits to extension letter.                  0.20    70.00     CE
Invoice #:   Sample              Page 3                                March 9, 2021
      Case 1:18-cv-05639-EK-VMS Document 55-2 Filed 03/11/21 Page 3 of 5 PageID #: 237




                 Finalize and file adjournment letter.              0.20    70.00   CE

   Oct-09-20     telephone call with client regarding any and all   0.40    50.00   PL
                 discovery documents he might have that we
                 may send to complete defendants’

   Oct-21-20     Spoke with client regarding a question he had      0.20    25.00   PL
                 about his case

   Nov-13-20     Preparation for called with opposing counsel.      0.50   175.00   CE

                 Phone call with opposing counsel.                  0.40   140.00   CE

   Nov-19-20     Review email from opposing ounnsel.                0.10    35.00   CE

                 Phone call with client.                            0.40   140.00   CE

                 Draft email to opposing ounsel.                    0.10    35.00   CE

                 Preparation for client call.                       0.30   105.00   CE

                 Review notes from previous attorney re             0.50   175.00   CE
                 witneses

   Nov-23-20     Phone call with client.                            0.40   140.00   CE

                 Phone call with opposing counsel.                  0.50   175.00   CE

   Dec-21-20     Phone called with opposing counsel.                0.10    35.00   CE

   Jan-11-21     Review email from opposing counsel.                0.10    35.00   CE

                 Draft e-mail to opposing counsel.                  0.10    35.00   CE

   Jan-12-21     Phone call with opposing counsel                   0.30   105.00   CE

                 Draft plaintiff affidavits in support of OTSC      2.70   945.00   CE

   Jan-25-21     Review ECF notification.                           0.10    35.00   CE

   Feb-01-21     Email correspondence with opposing counsel         0.30   105.00   CE
                 and mediator.
Invoice #:   Sample              Page 4                                March 9, 2021
      Case 1:18-cv-05639-EK-VMS Document 55-2 Filed 03/11/21 Page 4 of 5 PageID #: 238



                 Draft exparte mediation letter.                2.30      805.00    CE

   Feb-05-21     Finalize and submit mediation letter.          0.90      315.00    CE

   Feb-07-21     Factual research regarding locations of         1.50     525.00    CE
                 Defendant pizza chain.

   Feb-08-21     Attend mediation.                              5.60      840.00    PL

   Feb-09-21     Attend mediation.                               5.60   1,960.00    CE

                 Review and approve email from opposing          0.30     105.00    CE
                 counsel.

   Feb-23-21     Phone call with opposing counsel.              0.10       35.00    CE

                 Review and approve letter.                      0.20      70.00    CE

   Mar-09-21     Review settlement agreement.                   0.40      140.00    CE

                 Review and make edits to settlement             0.20      70.00    CE
                 supporting documents.

                 Draft Cheeks letter.                            0.70     245.00    CE

   Mar-11-21     Review Defendants' edits to fairness letter.   0.20       70.00    CE

                 Make edits to fairness letter.                 0.50      175.00    CE

                 Review further edits to Cheeks letter.         0.30      105.00    CE

                 Phone call with opposing counsel.               0.10      35.00    CE

                 Make further edits to fairness submission.     0.20       70.00    CE

                 Review email from opposing counsel.             0.10      35.00    CE
                                                                     ___________
                 Totals                                         38.50 $11,690.00


   DISBURSEMENTS

                 Filing Fee                                               800.00
   Oct-17-18     Process Server Pronto Pizza 02 LLC                        66.00
                 Process Server Pronto Pizza 03 LLC                        66.00
Invoice #:   Sample              Page 5                                March 9, 2021
      Case 1:18-cv-05639-EK-VMS Document 55-2 Filed 03/11/21 Page 5 of 5 PageID #: 239


                                                                ___________
                 Totals                                             $932.00
                                                                              ___________
                 Total Fee & Disbursements                                      $12,622.00
                                                                              ___________
                 Balance Now Due                                                $12,622.00
